         Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 1 of 11 PageID 8
Filing # 127021737 E-Filed 05/18/2021 12:28:36 PM


                        IN THE COUNTY COURT FOR THE NINTH JUDICIAL                                 CIRCUIT
                                 IN AND FOR ORANGE COUNTY, FLORIDA

        Leutrim Topalli,

                  Plaintiff,

        v.                                                                          Case No.:

        Healthcare Revenue Recovery Group, LLC,

                  Defendant.
                                                                         /

                           STATEMENT             OF CLAIM AND DEMAND FOR JURY TRIAL

                  Plaintiff Leutrim Topalli (`Plaintiff"), by and through her undersigned counsel, seeks

        redress for the unlawful practices of Defendant, Healthcare Revenue Recovery Group, LLC


        ("Defendant"), to wit, for Defendanf s violations of the Fair Debt Collection Practices Act,                     15


        U.S.C.    §   1692, et seq.   (`FDCPA") and the Florida Consumer Collection Practices Act, Fla. Stat.             §


        559, et seq. ("FCCPA"), and in support thereof, alleges the following:

                                                   NATURE OF THE ACTION

             I.         THE FAIR DEBT COLLECTION                             PRACTICES ACT

             1.   The Fair Debt Collection Practices Act (the "FDCPA") is a series of statutes which prohibit

                  a   catalog of activities in connection with the collection of                consumer      debts by debt

                  collectors. See,     15   U.S.C. §1692, generally. Congress enacted the FDCPA to regulate the

                  collection of   consumer        debts by debt collectors. The express purposes of the FDCPA are

                  to "eliminate abusive debt collection practices by debt collectors, to insure that debt

                  collectors who refrain from using abusive debt collection practices               are not   competitively

                  disadvantaged, and to promote consistent State action to protect               consumers      against debt

                  collection abuses."       15   U.S.C.   §   1692(e).



        11   Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 2 of 11 PageID 9




   2.   In enacting the FDCPA, the United States Congress found that "Where is abundant

        evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

        collectors," which "contribute to the number of personal bankruptcies, to marital

        instability, to the loss of jobs, and to invasions of individual privacy."                      15    U.S.C.   §   1692(a).

        Congress additionally found existing laws and procedures for redressing debt collection

        injuries to be inadequate to protect          consumers.        15 U.S.C.     §    1692(b).

   3.   Accordingly, the FDCPA imposes civil liability                    on   any person       or    entity that violates its

        provisions, and establishes general standards of debt collector and provides for specific

        consumer      rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

        certain rights to be provided to         or    claimed by debtors, forbid deceitful and misleading

        practices, prohibit harassing and abusive tactics, and proscribe unfair                              or   unconscionable

        conduct, both generally and in       a   specific list of disapproved practices.

   4.   Section 1692c(b) of the FDCPA provides that "[e]xcept                         as   provided in section 1692b of

        this title, without the prior consent of the           consumer        given directly to the debt collector,             or


        the express permission of a court of competent jurisdiction, or as reasonably necessary to

        effectuate    a   postjudgment judicial remedy,             a   debt collector may not communicate, in

        connection with the collection of any debt, with any person other than the consumer, his

        attorney,    a consumer   reporting agency if otherwise permitted by law, the creditor, the

        attorney of the creditor,   or   the attorney of the debt collector."1

   5.   The FDCPA is a strict liability statute. Taylor v. Perrin, Landry, deLaunay & Durand, 103

        F.3d 1232 (5th Cir. 1997). "Because the Act imposes strict liability,                          a consumer          need not

        show intentional conduct by the debt collector to be entitled to damages." Russell                                       v.




 The exceptions listed in section 1692b of the FDCPA     are   inapplicable in this   case.



21Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 3 of 11 PageID 10




         Equifax A.R.S., 74 F. 3d 30 (2d Cir. 1996);                      see       also, Gearing v. Check Brokerage Corp.,

         233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collectof                                s




         legal status violated FDCPA).

   6.    The FDCPA is      a   remedial statute, and therefore must be construed liberally in favor of the

         debtor. Sprinkle      v.    SB&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial

         nature of the FDCPA requires that courts interpret it liberally. Clark                            v.   Capital Credit &

         Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). "Because the FDCPA, like the

         Truth in Lending Act [15 U.S.0 §1601], is                              a   remedial statute, it should be construed

         liberally in favor of the consumer." Johnson                      v.   Riddle, 305 F. 3d 1107 (10th Cir. 2002).

   II.       THE FLORIDA CONSUMER COLLECTION                                                PRACTICES ACT

   7.    "The Florida Consumer Collection Practices Act is                              a   laudable legislative attempt to curb

         what the Legislature evidently found to be                      a series     of abuses in the   area   of debtor-creditor

         relations." Harris         v.   Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-

         201 (Fla 1976). The FCCPA is to be construed in a manner                                     that is protective of the

         consumer.    See Fla. Stat.          §   559.552 (providing that in the event of inconsistencies with the

         FDCPA, the provision that is                more   protective of the debtor prevails). Moreover, "[u]nlike

         the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting

         a consumer     debt." In        re   Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also

         Heard   v.   Mathis, 344 So. 2d 651, 654 (Fla. 1st DCA 1977) (holding that, the FCCPA

         applied to "a private individual making                    an   oral, non-interest bearing loan to a friend.").

   8.    The FCCPA proscribes conduct similar to that prohibited by the FDCPA. Specifically, the

         FCCPA states:

                 In collecting consumer               debts,   no   person shall:



3IPage
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 4 of 11 PageID 11




                         (5) Disclose to   person other than the debtor or her or his family
                                            a

                         information affecting the debtor's reputation, whether or not for
                         credit worthiness, with knowledge or reason to know that the other
                         person does not have a legitimate business need for the information
                         or that the information is false.


              Fla. Stat.   §   559.72.

        9.    In applying and construing the FCCPA, "due consideration and great weight shall be given

              to the interpretations of the Federal Trade Commission and the federal courts relating to

              the federal Fair Debt Collection Practices Act." Fla. Stat.                 §   559.77(5).

        10. As set   forth in more detail below, Defendanf s written communications to Plaintiff violate

              the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving

              rise to this action and entitling Plaintiff to damages for the                  same.


                                                JURISDICTION           AND VENUE

        11. This is an action         for damages greater than $500 but less than $2,500, exclusive of attorneys

              fees and costs.

        12.   This action arises out of the Defendanf s unlawful conduct, to wit, the acts and/or omissions

              of the Defendant in attempting to collect                 a consumer       debt from Plaintiff violated the

              FDCPA and FCCPA.

        13.   Venue in Orange County is proper because Plaintiff resides here, the Defendant transacts

              business here, and the complained conduct of Defendant occurred here.

                                                            PARTIES

        14.   Plaintiff is natural person, and a citizen of the State of Florida, residing in Orange County,

              Florida.

        15.   Plaintiff is     a   "consume'    as   defined by   15   U.S.C.   §   1692a(3) and Fla. Stat.   §   559.55(8).

        16.   Defendant does business in Florida.


4   l   Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 5 of 11 PageID 12




   17.   Defendant holds itself out            as a   business providing debt collection services and identified

         itself   as a   debt collector when communicating with Plaintiff.

   18.   Defendant           uses   the telephone, internet and/or mails in    a   business the principal purpose of

         which is the collection of debts.

   19.   Defendant regularly collects or attempts to collect, directly or indirectly, debts owed                    or due


         or asserted to be          owed or due another.

   20. Defendant holds a Consumer Collection Agency License issued                               by the Florida Office of

         Financial Regulation.

   21. Defendant is a "debt collectoe as defined                    by     15 U.S.C.    §       1692a(6) and Fla. Stat.   §



         559.55(7).

   22. At all times material, Defendant was acting as a debt collector when communicating with

         Plaintiff.

   23. At all times material hereto, Defendant was a corporation subject to the FCCPA. See, e.g.,

         Cook v. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App. 1976) (citing

         Fla. Stat.      §   1.01(3)).

                                             FACTUAL ALLEGATIONS

   24. Plaintiff is alleged to owe a financial obligation (hereinafter the                      "Alleged Debt")

   25. The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.

   26. The Alleged Debt is a "debfas                     defined by   15   U.S.C.   §   1692a(5) as it is a financial

         obligation allegedly incurred by Plaintiff primarily for personal, family                          or   household

         purposes.

   27. On    or   about September 9, 2020, Defendant caused to be sent                      a   written communication to

         Plaintiff (hereinafter "Defendanf               s   Collection Lettee). A true and correct copy of



51Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 6 of 11 PageID 13




       Defendant s Collection Letter is attached hereto                      as   "Exhibit A.

   28. Defendant        s   Collection Letter is      a   "communicatioe           as   defined by       15   U.S.C.   §    1692a(2) in

       that Defendant s Collection Letter conveys information regarding the Alleged Debt to

       Plaintiff.

   29. As demonstrated           by its form and content, Defendant s Collection Letter is                             an   attempt by

       Defendant to collect the Alleged Debt from Plaintiff

   30. Upon information and belief, Defendant did not generate,                          print and/or transmit Defendant s

       Collection Letter to Plaintiff                Instead, Defendant outsourced the generation, printing,

       and/or transmission of Defendant s Collection Letter to                            a   third-party vendor (hereinafter

       "Vendoe)
   31. In connection with Defendant              s   above-described outsourcing, Defendant communicated to

       Vendor information regarding Plaintiff                     s    alleged debt including, but not limited to,

       Plaintiff    s   name, address, status as an alleged debtor, alleged account balance, alleged

                                and/or alleged creditor.

   32. Plaintiff did not consent to Defendant                s   communication with Vendor.

   33. The information communicated to Vendor                         by Defendant affects Plaintiff              s   reputation.

   34. All conditions precedent to the               filing of this action have occurred                or been   waived.

                                 COUNT I     —
                                                 VIOLATION                  OF THE FDCPA

   35. Plaintiff re-asserts and re-alleges paragraphs                   1
                                                                            through 34        as   if fully restated herein.

   36. As detailed more           fully above, Defendant              is a debt collector and attempted to collect a

       consumer         debt from Plaintiff by and through Defendant s Collection Letter. In doing so,

       Defendant violated the FDCPA, to wit:

           a.   Section 1692c(b) by communicating, in connection with the collection of any debt,



Wage
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 7 of 11 PageID 14




               with any person other than the consumer, his attorney, a                  consumer     reporting agency

               if otherwise permitted by law, the creditor, the attorney of the creditor,                                or   the


               attorney of the debt collector, without Plaintiff               s   prior consent given directly to

               Defendant. See, e.g., Hunstein            v.   Preferred Collection and Mgt. Services, Inc., 19-

               14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

   37. Defendanf   s   aforementioned violations of the FDCPA have caused                        an   injury-in-fact to

      Plaintiff that is concrete and particularized in that Plaintiff              s   statutory right to privacy with

      respect to Plaintiff         s   financial information has been violated. Hunstein                 v.        Preferred

      Collection and Mgt. Services, Inc., 19-14434, 2021 WL 1556069, at *4 (1 lth Cir. Apr. 21,

      2021)("Notably, the FDCPNs statutory findings explicitly identify "invasions of

      individual privacy" as           one   of the harms against which the statute is directed.              15   U.S.C.      §



      1692(a). And to that end, the statutory provision under which Hunstein has sued here

      expressly prohibits a debt collector from "communicat[ing] with any but a few persons or

      entities "in connection with the collection of any debt." Id.                        §   1692c(b). Although              §


      1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty

      concluding that it bears "a close relationship to             a harm   that has traditionally been regarded

      as   providing   a   basis for     a   lawsuit in English    or   American courts." Spokeo, 136               S.   Ct.

      1549.); (hurch          v.       Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir.

      2016)("Church has alleged that the FDCPA governs the letter at issue, and thus, alleges

      she had a   right to receive the FDCPA-required disclosures. Thus, Church has sufficiently

      alleged that she has sustained            a   concrete—i.e., 'rear —injury because she did not receive

      the allegedly required disclosures. The invasion of Churchs right to receive the disclosures

      is not hypothetical      or      uncertain; Church did not receive information to which she alleges



71Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 8 of 11 PageID 15




           she was entitled.   While this injury may not have resulted in tangible economic                                or   physical

           harm that courts often expect, the Supreme Court has made clear                             an        injury need not be

           tangible to be concrete. See Spokeo, Inc., 578 U.S. at,                             136 S.Ct. at 1549; Havens


           Realty Corp., 455 U.S. at 373, 102 S.Ct. 1114. Rather, this injury is                       one        that Congress has

           elevated to the status of         a   legally cognizable injury through the FDCPA. Accordingly,

           Church has sufficiently alleged that she suffered                 a concrete      injury, and thus, satisfies the

           injury-in-fact requirement.")(internal footnotes omitted); McCamis                               v.    Servis One, Inc.,

           2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)("Here, Plaintiff alleges a concrete and

           particularized injury in fact: Plaintiff has statutorily-created rights to be free from                                a   debt

           collectors inappropriate attempts to collect            a   debt [... ] and to be free from being subjected

           to false, deceptive, unfair, or unconscionable means to collect a debt. [...                             ]   [V] iolation of
                                         '                                                        '
           statutory rights is not   a       hypothetical   or   uncertain' injury, but               one        that Congress has

           elevated to the status of a legally cognizable injury through the FDCPA.' ")(quoting Church

           v.   Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir. 2016)); Prindle v. Carrington

           Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)("Through                                               §


            1692e, Congress identified an existing concrete harm (being subjected to specific abusive

           debt-collection practices) that, by itself,       was       inadequate at law to establish standine).

        38. As a result of Defendanf s aforementioned FDCPA violations, Plaintiff has suffered actual


           damages, including but not limited to stress, anxiety, frustration, and confusion, whereby

           Plaintiff is entitled to relief for such, in addition to statutory damages and attorney' s fees

           and costs.

                                 COUNT II           —
                                                        VIOLATION           OF THE FCCPA


        39. Plaintiff re-asserts and re-alleges paragraphs             1
                                                                           through 34   as   if fully restated herein.


8   1   Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 9 of 11 PageID 16




   40. As detailed more        fully above, Defendant     is   a    debt collector and attempted to collect           a



       consumer        debt from Plaintiff by and through Defendant s Collection Letter. In doing so,

       Defendant violated the FCCPA, to wit:

             a.   Section 559.72(5) by Disclosing to       a   person other than the Plaintiff or her or his

                  family information affecting the Plaintiff          s   reputation, whether        or not   for credit

                  worthiness, with knowledge       or reason   to know that the other person does not have

                  a   legitimate business need for the information         or   that the information is false.

   41. As a result of Defendant       s   aforementioned FCCPA violations, Plaintiff has suffered actual

       damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,

       whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attorneys

       fees and costs.

                                     DEMAND FOR JURY TRIAL

   42. Plaintiff respectfully demands a trial by jury on all issues so triable.

                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter                           a   judgment against

Defendants, awarding Plaintiff the following relief:

       (a)        Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                  violations committed by Defendant in attempting to collect the Alleged Debt;

       (b)        Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
                  FCCPA violations committed by Defendant in attempting to collect the Alleged
                  Debt;

       (c)        An injunction prohibiting Defendant from engaging in further collection activities
                  directed at Plaintiff that are in violation of the FCCPA;

       (d)        A declaration that Defendant s collection effort                as   detailed herein violate the
                  FCCPA;

       (e)        Costs and reasonable attorneys' fees         as   provided by both       15   U.S.C. §1692k and


91Page
Case 6:21-cv-01150-WWB-GJK Document 1-1 Filed 07/14/21 Page 10 of 11 PageID 17




             Fla. Stat.   §   559.77(2); and

       (0    Any other relief that the Court deems appropriate and just under the circumstances.

 DATED: May 18, 2021



                                                  Respectfully submitted by:

                                                  Isl Benjamin W. Raslavich
                                                  BENJAMIN W. RASLAVICH, ESQ.
                                                  Florida Bar No.: 0102808
                                                  KUHN RASLAVICH, P.A.
                                                  2110 West Platt Street
                                                  Tampa, Florida 33606
                                                  Telephone: (813) 422 7782 —




                                                  Facsimile: (813) 422 7783
                                                                        —




                                                  ben@theKRfirm.com
                                                  Counsel for Plaintiff




 101Page
                                                  A 1-1 Filed 07/14/21 Page 11 of 11 PageID
                 Case 6:21-cv-01150-WWB-GJK Document    Exhibit                               18
                                                                                        Page or                                             1




        FIRRG
     MAIL RETURN ONLY
     PO BOX 8486  CORAL SPRINGS FL 33075-8486
                                                                                                        800-984-9115
                    •




                                                                                                        en    Espariol 800-398-3975
             September 09, 2020                                                                                                    Office Hours:
                                                                                                                          Monday through Friday
                                                                                                                     8-00AM to 11.00PM EST/EDT
             FIRRGAO2237
                                86111311111MINURIBUIRMI1111 II
             LEUTRIM TOPALLI
             2041 LEGACY PALMS DR
p==          MAITLAND FL 32751-7526
=zosi


 o




                                                                                                      Re:   51887212 Validation Notification
                                                                                                                        hrrgcollections.com
         Dear Leutrim Topolli:                                                                                      PIN# 1,51887212.513

         The Healthcote Creditor(s) shown below hired Healthcare Revenue Recovery Group (HRRG) to collect the balance
          due. To pay, just fill in your credit card information on the reverse side of this notice, or enclose your check/money
          order payable to the creditor, along with the payment voucher below using the postage paid envelope. To pay
           using our automated IVR accessible 24 hours a day, call 855-pay-hrrg (855-729-4774) or visit our website at
           www.hrrgcollections.com. Both options require the PIN # listed above.

             Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any
             portion thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after
             receiving this notice that you dispute the validity of this debt, or any portion thereof, this office will obtain
              verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification. If you
              request of this office in writing within 30 days after receiving this notice this office will provide you with the name
               and address of the original creditor, if different from the current creditor.

               This communication is from Healthcare Revenue Recovery Group, LLC; a debt collector. This              is an   attempt to
               collect a debt and any information obtained will be used for that purpose.




                           (NOTICE:    SEE REVERSE SIDE   FOR APPLICABLE DISCLOSURES AND PAYMENT INFORMATION.)




                Reference #:   NM     723 2           Total Balance: $1   1   1   6.00                Amount    Enclosed $

             Creditor                                                               Regarding                          Amt Owed       ServDate
             FL EMER PHYS KANG    &   ASSOC                        :221             TOPALLI.LEUTRIM                      1116.00       05/29/20




                                                                  PO BOX 5406
                                                                  CINCINNATI OH 45273-7942




         1   051887212 000111600 0265015431                          9    5
